Case 2:20-cv-10949-LVP-MJH ECF No. 72 filed 05/12/20 PagelD.2373 Pagelof5

EXHIBIT G
Case 2:20-cv-10949-LVP-MJH ECF No. 72 filed 05/12/20 PagelD.2374 Page2of5

 

ST ar trerreteremmrerereeeettnenpit sees

:
|

 

be

=
=
z
;
:

      

SSE ERE ENE Tweet cen

 

 

Sabri De nmi iN Nel da incl Pe VCO Fines Nile
poe

 

aaa hs a em ils

 

aetna Say

 

 

 

 

 

 

 

greener tects

 

iw

 

 

      
20-cv-10949-LVP-MJH ECF No. 72 filed 05/12/20 PagelD.2375 Page3of5

Case 2

 

 

 

 

 

 

ANS

ee

 

 

 

 

 

 

 

 

 

 

 

 

a
\

NS che

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 72 filed 05/12/20 PagelD.2376 Page4of5

 

 

 

    

             
        

WEDS
oa “ ong &
SS oe

   

a Yes ok Vow
ae SS Qo

            

CONID-19

 

a ees os
} ———

 

WHS

 

 

 

          

fe, Ao Dh:

J

 

       

Wal hak he

A.

 

I 24

X Wd 4 AL

 

 

 

 

 

 

 

LOE TT len?

 

 

VA A Aww

 

 

 

 

 
Case 2:20-cv-10949-LVP-MJH ECF No. 72 filed 05/12/20 PagelD.2377 Page5of5

 

a Cini ies

xo

2) Qo Wop
War Seah Cody J
a>) te eee ane
SABA Seen ae

WAAL Co
Ste AMG Dba. do A
ve NR

     

       

 

  

 

 

      

~ Sav\ore
Shah Qa ae

¥ alinlorw
Au @
Der ff als

 

 

OER CR SAU SEAREEE Aaa OSS NS

serrata

sree IESE

»

 

 

 

 

 

}

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 
